873 F.2d 1440Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Anthony ROSS, Plaintiff-Appellant,v.Edward W. MURRAY, Director, David A. Williams, Warden, B.Norris Vassar, Layton T. Lester, Asst. Warden, Janice T.Dow, Head Counselor, Jim Tinney, Counselor, Paul Brown,Counselor, Defendants-Appellees.
No. 88-6871.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1989.Decided April 28, 1989.Rehearing Denied May 16, 1989.Rehearing In Banc Denied July 13, 1989.

Charles Anthony Ross, appellant pro se.
Robert Harkness Herring, Jr., Office of the Attorney General, for appellees.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles Anthony Ross appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ross v. Murray, C/A No. 88-248-R (E.D.Va. Nov. 21, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.